Citation Nr: 0004546	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-06 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to exposure to Agent Orange or other 
herbicides.

2.  Entitlement to an increased disability rating for 
service-connected residuals of pilonidal cyst, status post 
cystectomies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which, inter alia, denied claims by the 
veteran seeking entitlement to service connection for 
chloracne, secondary to Agent Orange exposure, and 
entitlement to an increased disability rating for service-
connected residuals of pilonidal cyst.

The Board notes that, during his November 1998 personal 
hearing, the veteran contended that he had degenerative disc 
disease and arthritis of the lumbar spine and that this 
condition was related to his pilonidal cyst disability.  
Service connection for a low back disorder was previously 
denied by RO rating decision in May 1967.  The veteran 
attempted to reopen his claim for service connection for a 
low back disorder in July 1994, which was denied in the RO's 
June 1995 rating decision.  The Board construes the November 
1998 statements as another attempt to reopen, with new and 
material evidence, the claim for service connection for a low 
back disorder, diagnosed as degenerative disc disease and 
arthritis of the lumbar spine, to include as secondary to 
service-connected residuals of pilonidal cyst, status post 
cystectomies.  This claim has not yet been developed by the 
RO.  It is referred to the RO for proper action.



FINDINGS OF FACT

The claims file contains evidence of a recent diagnosis of 
chloracne, of presumed exposure to Agent Orange or other 
herbicides in service, and of a plausible relationship 
between the chloracne and the presumed Agent Orange exposure.


CONCLUSION OF LAW

The claim of entitlement to service connection for chloracne, 
to include as secondary to exposure to Agent Orange or other 
herbicides, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309  (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption of 
exposure to an herbicide agent (e.g. Agent Orange).  
38 C.F.R. § 3.307(a)(6)(iii)  (1999).  The presumptive 
diseases are:  chloracne or other acneform diseases 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  In addition, there is a 
presumption of service connection for chloracne, if 
manifested to a compensable degree within 1 year after 
service.  38 C.F.R. § 3.307(a)(6)(ii)  (1999).  The Secretary 
of the Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 59 Fed.Reg. 341 (1994).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for chloracne is well grounded.

First, the Board finds that the claims file contains 
competent evidence of a recent diagnosis of chloracne.  This 
is shown by a December 1995 VA skin examination report, which 
provides a diagnosis of "chloracne, bilateral lower 
extremities, secondary to Agent Orange exposure per history 
of the patient, with positive clinical findings on exam."

In addition, the Board finds competent evidence of an 
inservice "disease or injury."  38 C.F.R. § 3.303  (1999).  
Specifically, the veteran's service personnel records show 
that he served 90 days or more during the Vietnam era, with 
service in the Republic of Vietnam.  This fact, coupled with 
the recent diagnosis of chloracne, entitles the veteran to a 
presumption of inservice exposure to Agent Orange or other 
herbicides.  38 C.F.R. § 3.307, 3.309  (1999).  This presumed 
exposure satisfies the requirement of an inservice disease or 
injury, for purposes of a well grounded claim.

Finally, the claims file contains medical evidence linking 
the recent chloracne diagnosis to service, namely to Agent 
Orange exposure.  The December 1995 VA examination report 
indicates that the veteran's chloracne was secondary to Agent 
Orange exposure, as per the veteran's history.  This is 
sufficient evidence of a plausible nexus between chloracne 
and service.  Gaines v. West, 11 Vet. App. at 357; see also 
Caluza v. Brown, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  
(1999).


ORDER

The claim of entitlement to service connection for chloracne, 
to include as secondary to exposure to Agent Orange or other 
herbicides, is well grounded.




	(CONTINUED ON NEXT PAGE)


REMAND

I.  Service connection for chloracne

Because the claim of entitlement to service connection for 
chloracne is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that further evidentiary development is needed prior to 
appellate review.

Initially, the Board finds that there are medical records 
potentially available that are pertinent to this claim, which 
are not currently in the claims file.  The VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1998).  Here, the Board finds that 
the veteran indicated that he was treated for a "skin rash" 
at the VA Medical Center in New Orleans, Louisiana, in 1970.  
The claims file contains various medical records from that 
facility, but those are first dated in 1972 and do not 
indicate treatment for any skin problems.  Therefore, there 
may be additional, earlier VA medical records available from 
that facility and pertinent to his claim.

The Board also notes that the veteran, in a January 1995 
letter to his Congressman, indicated that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
It is probable that the SSA disability determination file 
contains relevant medical evidence.  Therefore, a copy of any 
and all medical records from that file should be obtained.

In addition, the claims file repeatedly references an October 
13, 1994, VA dermatology consultation report from Dr. Alan 
Langford.  It appears that that report is not available.  The 
December 1995 VA skin examination was performed by Dr. 
Langford, under the presumption that the October 1994 report 
was missing.  A November 1998 VA request for records 
indicates that the RO attempted to obtain the October 1994 
report from the Carl Vinson VA Medical Center in Dublin, 
Georgia, the facility where the examination took place.  
However, only outpatient treatment records were requested.  
While this search should have returned the October 1994 
report, it did not.  The Board finds that a specific search 
for the October 1994 report should be undertaken, to ensure 
that it is indeed unavailable.

Finally, the Board finds that another VA dermatological 
examination is necessary.  The United States Court of Appeals 
for Veterans Claims has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see Allday v. Brown, 7 Vet. App. 517, 526  (1995) 
(citing Suttman v. Brown, 5 Vet. App. 127, 138  (1993) (The 
duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed).  When the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination.  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 4.70  (1999).

In this case, the Board recognizes that the veteran was 
diagnosed with chloracne secondary to Agent Orange exposure 
in the December 1995 VA report.  However, that diagnosis was 
admittedly based on history provided by the veteran.  
Furthermore, the Board finds that chloracne was not diagnosed 
prior to the time of that report, nor at any time 
subsequently.  However, several other skin problems have been 
diagnosed.  The veteran's service medical records show that 
he had "moderately severe cystic acne, face and trunk" at 
the time of his induction medical examination report in 
September 1960.  They also show that he was treated for a 
"severe pustular skin eruption aggravated by grease and 
oil" during service.  Upon examination at separation from 
service in March 1966, "acne vulgaris" was noted.  A 
February 1977 VA examination report shows a diagnosis of 
"severe acneform scaly eruptions of the trunk."  A 
September 1982 VA examination report reflects a diagnosis of 
"tinea cruris and tinea of the toenails" and "bilateral 
peritibial necrobiosis lypociac diabeticorium [sic] 
dermatitis of the legs."  A January 1990 record from the 
Mayo Clinic reflects a diagnosis of "necrobiosis 
lipoidica."  The September 1994 VA examination report shows 
diagnoses of "chronic lower leg rash" and "comedone acne 
versus chloracne back, neck, chest."  Due to the plethora of 
differing diagnoses, the Board cannot surmise whether or not 
the veteran currently has chloracne (or other acneform 
disease consistent with chloracne, see 38 C.F.R. § 3.309(e)  
(1999)).  This determination is further complicated by the 
fact that the medical records indicate that the veteran has 
peripheral vascular disease of the lower extremities, 
apparently due to diabetes, and that that disease 
necessitated a bypass operation of the right leg and 
amputation of the right hallux.  Records also show repeated 
treatment for "chronic stasis ulcers" of the lower 
extremities, clinically correlated to the peripheral vascular 
disease.  Most recent medical treatment is for "chronic 
nonhealing ulcers" of the lower extremities and peripheral 
vascular disease.

Overall, the Board finds that clinical clarification of the 
veteran's skin disorder(s), to determine whether or not he 
currently has chloracne, is necessary prior to appellate 
review.  This is needed in order to provide a record upon 
which a fair, equitable, and procedurally correct decision on 
the veteran's claim can be made.  38 C.F.R. §§ 3.326, 3.327 
(1999).

II.  Increased rating for residuals of pilonidal cyst

In regard to the veteran's claim for entitlement to an 
increased disability rating for service-connected residuals 
of pilonidal cyst, the Board finds that a Notice of 
Disagreement to the RO's June 1995 denial of that claim was 
submitted by the veteran in November 1995.

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1999); see also 
38 C.F.R. 
§ 20.201  (1999) (requirements for notices of disagreement).  
The Notice of Disagreement must be filed with the RO from 
which the claimant received notice of the determination being 
appealed within one year from the date of mailing of the 
notice of the result of the initial review or determination.  
38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 C.F.R. §§ 20.300, 
20.302(a)  (1999).  The Notice of Disagreement can be filed 
by the veteran or his or her representative if a proper Power 
of Attorney as to the representative is of record.  38 C.F.R. 
§ 20.301  (1999).  Thereafter, upon the timely receipt of a 
Notice of Disagreement, the RO must prepare and furnish to 
the claimant a Statement of the Case unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 
1991); Godfrey v. Brown, 7 Vet. App. 398, 408-410  (1995).

Here, the Notice of Disagreement was timely filed, but no 
Statement of the Case was issued on the issue of an increased 
disability rating for pilonidal cyst.  The RO's May 1996 
Statement of the Case addressed only the issue of service 
connection for chloracne.  Consequently, this matter must be 
remanded in order for the veteran to be assured of full 
procedural due process.  See 38 C.F.R. § 19.9  (1999) ("If 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case back to the agency of original jurisdiction.) (emphasis 
added).

III.  Remand instructions

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
provide him the opportunity to identify 
any and all additional sources of 
treatment received for chloracne since 
service, and to either submit such 
records himself or furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
In this regard, the RO should make a 
specific attempt to obtain any medical 
records from the VA Medical Center in New 
Orleans, Louisiana, dated prior to 1972, 
and the October 13, 1994, VA 
dermatological examination report from a 
Dr. Alan Langford, from the Carl Vinson, 
VA Medical Center in Dublin, Georgia.  
Copies of all correspondences made and 
records obtained should be added to the 
claims folder.

2.  The RO should request from the SSA a 
copy of its administrative decision 
granting the veteran disability benefits, 
as well as any supporting documentation, 
to include all medical examination 
reports and treatment records.  All 
records obtained should be associated 
with the veteran's claims folder.

3.  The RO should schedule the veteran 
for VA dermatological examination by a 
dermatologist in order to determine 
whether or not he currently has chloracne 
or other acneform disease consistent with 
chloracne.  He must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for it.  
If he fails to report for examination, 
this fact should be documented in the 
claims folder.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.

The examiner should discuss any and all 
manifestations of the veteran's current 
skin disorder(s), to determine whether 
his disorder involves chloracne or other 
acneform disease consistent with 
chloracne.  In doing so, an attempt must 
be made to clarify and harmonize the 
numerous diagnoses related to his skin, 
namely cystic acne; pustular skin 
eruption; acne vulgaris; acneform scaly 
eruption; tinea cruris and tinea of the 
toenails; bilateral peritibial 
necrobiosis lypociac diabeticorum 
dermatitis of the legs; chronic lower leg 
rash; and comedone acne.  If chloracne or 
other acneform disease consistent with 
chloracne is manifested, the examiner 
should also render an opinion as to the 
etiology of that disorder, including 
whether or not the skin condition is 
related to exposure to Agent Orange or 
other herbicides.  All necessary tests, 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.

The reasoning which forms the basis of 
the above opinions should be set forth.  
That the claims folder was reviewed prior 
to the examination should be expressly 
stated.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See 38 C.F.R. § 
4.2 (1999).

5.  Thereafter, the RO should review the 
veteran's claim seeking entitlement to 
service connection for chloracne, to 
include as secondary to exposure to Agent 
Orange or other herbicides, based on all 
the evidence in the claims folder.

6.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

7.  The veteran and his accredited 
representative should also be issued a 
Statement of the Case with respect to the 
claim of entitlement to an increased 
disability rating for service-connected 
pilonidal cyst, status post cystectomies.  
The veteran should be advised that he may 
perfect his appeal of this issue by 
filing a substantive appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(1999), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



